Case 0:19-cr-60276-AHS Document 28 Entered on FLSD Docket 02/05/2020 Page 1 of 3



                              UNITED STA TES DISTR ICT CO UR T
                              SOU TH ERN D ISTRICT OF FLO RID A

                            CASENO.1q-?
                                      pDt7ù-@2-S'ojk4l                       . .




   UNITED STATES OF AM ERICA

   VS.


   CHRIST9PHER M IANO,
                           Defendant.
                                                /


                        A GREED FA CTU M ,BASIS FO R G UILTY PLEA

          Beginning in oraround approxim ately January 20l8 and continuing through in oraround

   approximately April2019,in Bruw ard County,the Southern'D istrictof Florida,and elsew here,
                  1                                                  .

   the defendant,CHRISTOPHER MIANO ((çMIANO''),knowingly and willfully conspired and
   agreed w ith others to solicit and receive illegalhealth care kickbacks, in violation of Title 18,

   U nited StatesCode,Section 371. M edicare is a Cfhealth care benefitprogram ''asdefined in Title

   l8,United States Code,Section 24. Furthermore,M edicare is a health care benefit program

   affecting com m erce.

          M IA N O wasan ow nerofeLab PartnersInc.,aFloridacorporation w ith itsprincipalplace

   of businesy in the Southem D istrict of Florida. M IAN O w as a patient broker who referred
   M edicare beneficiaries to laboratories and others'in exchange for bribes and kickbacks'
                                                                                          . Thq



   laboratories included Personalized G enetics,LLC,M ed H ea1th Services M anagem ent,LP,and

   Trinity ClinicalLaboratories,LLC (the GtLabs''). In exchangeforreferring beneficiariestothe
   Làbs and others,M IAN O was paid a kickback based on a setpercentage ofthe am ountthe Labs

   received from M edicareforperform ing the tests. Thesekickbacks w ere paid to M IAN O through
Case 0:19-cr-60276-AHS Document 28 Entered on FLSD Docket 02/05/2020 Page 2 of 3




      ebab Partners Inc.by m eans ofcash and by check and wires. Forinstance,on oraboutFebruary'

      7,20l8,co-conspirator 1 wired approximately $20,000 to a compjmy controlled by M IANO'S
      businesspartner,D .A .,in exchange forthe referralofM ediçare beneficiariesto co-conspirator l,

      who then referred the beneficiaries to a laboratory. From January 20l8 to April2019, eLab

      Partners Ihc.was paid approximately $12,466,572 in kickbacks. Of that amount,M IANO

      personally receiyedapproximately$3,412,619.
             M IAN O referred the M edicare berieficiariesto the Labsforgehetictesting withoutregard
      t6 the m edicalnecessity of the tests. M IAN O understood thatthe tests w er'e not ordered by a

  .   physician treating the beneficiary for any specitsc medical pröblem, symptom , illness or

      diagnosis. Ipstead,M IAN O knew that the beneficiaries were recruited through callcenters to

      receive the tests. M IAN O understood that the tests were ordered by doctors, including

      telem edicine doctgrs,who were notgoipg tousethe results inthem anagem entofthe beneGciary's

      specific m edicalproblem s.M IAN O knew thatthe Labsbilled M edicare forthe genetic tests.




                                                    2
Case 0:19-cr-60276-AHS Document 28 Entered on FLSD Docket 02/05/2020 Page 3 of 3




                                                                                                                            '
                          .
          A:a rex
                GlittOfM IAN O'Sparticipation in tlle conspiracy asapatientbleoker,Nledicarepaid
   theLabsàpproximately$17,869,208'
                                  tjeywerenotentitledtoreceive,basedonpatientsprocured
   tlzrough kick-backs.

          Thepreceding'statemtntisasummary,m adeforthepum ojeofprovidlg theCourtwith
              .                    ;
                                   .           .                          .

   a factualbasis for m y guilty plea to the charg.es againstm er ltdoes notinplude a11o1*yhe facts

   known to meconcenûng criminalactivity in which Iand othez-sengaged. 1makethisstatement

   lmowingky and voluntarilyandbecaus:Inm infactguiltyofthe clim es charged.
                                                                          .




                                                                                  -   L. --
                                                    STOPHER.:   W AN O
                                        -     D efendant. -.--- pr/
                                                              '.
                                                                   .
                                                                              #
                                                        ..'
                                                       z'
                                                                         /
                                                                         ;'
                                                       w
                                              ;/!.-
                                                  !;                    p4'
                                                                           -
                                                                           z                                                                    -.,..
                                                                                                                                  .,.x.....'-*'''
                                             /j ; jj               . vh.. .                                                 ..
                                                                                                                                <..

                                             /zglygo.. Zr..-.--.
                                                               -.                                                      -.-'
                                                                                                                          -
                                               VD LIAM R.TIJNKBY,Esoo                                       '
                                              NICHOLASslmMztczJM Q.                      ex                             1
                                              JOHN COUIUBLenda
                                              A ttorney lbrDetx
                                                               ,ES:.,:'                                              .
                                                                                                                     ,
                                                                                                                      X
                                                                                                                     e'
                                                                                                  .....- -..-.--.A
                                                                                      . -.    .




                                              TN ,y
                                                  e
                                                  '
                                                  z
                                                  HY P'LOPER
                                                                                                        ;-y.-Jô
                                              Tr' Attom ey




                                                   D
